74 F.3d 1250
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Shela STEIN, Plaintiff-Appellant,v.TULSA F & M, Defendant-Appellee.
No. 95-6146.(D.C.No. CIV-94-1343-R)
United States Court of Appeals, Tenth Circuit.
Jan. 17, 1996.

Before ANDERSON, BARRETT and LOGAN, Circuit Judges.
ORDER AND JUDGMENT1
BARRETT, Senior Circuit Judge.


1
After examining the briefs and the appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  Tenth Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Shela Stein (Stein), appearing pro se and in forma pauperis, appeals from the district court's Order of August 23, 1994, dismissing her case for failure to state a claim upon which relief can be granted.


3
Stein's complaint seeks declaratory and injunctive relief "due to defendants' arbitrary and unlawful discrimination on the basis of her sex" in violation of the 14th Amendment because "defendant put all of the plaintiff's money into his--Leon R. Stein's name account.  These checks, worth several thousand dollars ($40,000) were a gift from Bertha Leschkoff, then of Florence, Ala., presently residing in Deerfield Beach, Fla."  (R., Vol.  I, Tab 2).  Finally, Stein prayed for relief of $40 million dollars "and their life by firing squad preceded by 1 year in prison."   Id. at 2.


4
On appeal, Stein asks this court to require that Tulsa F & M return to her her money, with interest since 1979, insurance, and pain and suffering.


5
A finding that a complaint fails to state a claim upon which relief can be granted is reviewed by us de novo.   We will uphold a dismissal under Fed.R.Civ.P. 12(b)(6) only when it appears, as here, that plaintiff can prove no set of facts in support of the claims that would entitle the plaintiff to relief.  In making this determination, we must accept all of the well-pleaded allegations of the complaint as true and construe them in the light most favorable to the plaintiff.  Roman v. Cessna Aircraft Co., 55 F.3d 542, 543 (10th Cir.1995).


6
We AFFIRM.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  Citation of unpublished orders and judgments is not favored.  Nevertheless, an unpublished decision may be cited if it has persuasive value with respect to a material issue that has not been addressed in a published opinion and it would assist the court in its disposition.  A copy of the decision must be attached to the brief or other document in which it is cited, or, if cited in oral argument, provided to the court and all other parties